The opinion of the court was delivered by
Gibson, C. J.
— It is agreed in all the cases, that a mistake by which the endorser could not have been misled, is immaterial. For this reason, it has been held that a misdescription of the note, or of the place of payment, is so. Etting v. The Schuylkill Bank, which is relied on as a precedent against the principle, is entirely consistent with it. By reference to the date of the notice in that case, it bore that demand had been made of the maker, on the second day. of grace; and as the day of the date was past when the notice was received, the endorser had no reason to believe there was any thing wrong in it. He had reason to think that the demand was premature, and that he had no occasion to give himself any concern about it; if further demand should be made at the proper time, the note would be paid, or he would receive due notice of its dishonor. All might be as it was stated without involving his contingent responsibility; and as he had no reason to suspect that the notice was misdated, he had no motive to look to his relations with the maker or the preceding endorsers. But in the present case, the notice showed the mistake on the face of it; for when it was handed to the endorser' the day of. its date had not arrived. He could, therefore, have been misled only by supineness in neglecting to ask for explanation. The effect of the mistake was misdescription of the note, and he knew whether he had negotiated any other. The error would have been verbally corrected on the spot; and if he doubted the identity of his endorsement, it was his business to have his doubt resolved.
Judgment affirmed.